Exhibit 10.3

WHEN RECORDED, RETURN TO:

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

Attention: Brian T. Holmes, Esq.

MORTGAGE AND SECURITY AGREEMENT

HC-2257 KARISA DRIVE, LLC, a Delaware limited liability company,

as Grantor

TO

FOR THE BENEFIT OF

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent,

as Mortgagee

DATED: AS OF June 24, 2013

County: Elkhart

State: Indiana    

THIS MORTGAGE AND SECURITY AGREEMENT SHALL BE DEEMED TO CONSTITUTE A
CONTINUOUSLY PERFECTED FIXTURE FILING TO BE FILED OF RECORD IN THE OFFICE OF THE
RECORDER OF ELKHART COUNTY, INDIANA, AND GRANTED PURSUANT TO IND. CODE
26-1-9.1-502 AND 26-1-9.1-515, AND THE TERMS AND PROVISIONS HEREOF.



--------------------------------------------------------------------------------

THIS MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made and entered
into as of this 24th day of June, 2013, by and between HC-2257 KARISA DRIVE,
LLC, a Delaware limited liability company (“Grantor”), as mortgagor, having a
mailing address of 4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607,
and KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
mortgagee, having a mailing address of 4910 Tiedeman Road, 3rd Floor, Brooklyn,
Ohio 44144, Attn: Real Estate Capital Services, with a copy to KeyBank National
Association, 1200 Abernathy Road, N.E., Suite 1550, Atlanta, Georgia 30328,
Attn: Daniel Stegemoeller, as Agent (KeyBank, in its capacity as Agent, is
hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance dated as of
March 15, 2013 (the “March 2013 Amendment”) (as the same may be further varied,
amended, restated, renewed, consolidated, extended or otherwise supplemented
from time to time, the “Credit Agreement”). Capitalized terms used herein that
are not otherwise defined herein shall have the meanings set forth in the Credit
Agreement. Grantor is a Guarantor and will benefit from the Credit Agreement, as
more fully set forth in the Guaranty (as hereinafter defined) executed by
Grantor, and is granting this Instrument in consideration for such benefit.

W I T N E S S E T H:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor and Borrower hereinafter set forth, Grantor does hereby mortgage and
warrant unto Agent, for the benefit of Agent and for the ratable benefit of the
Lenders and the holders of the Hedge Obligations, and their successors and
assigns, all of the following described land and interests in land, estates,
easements, rights, improvements, property, fixtures, equipment, furniture,
furnishings, appliances, general intangibles, and appurtenances, whether now or
hereafter existing or acquired (collectively, the “Property”:

(a) All those tracts or parcels of land and easements more particularly
described in Exhibit “A” attached hereto and by this reference made a part
hereof (the “Land”).

(b) All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal systems, carpeting and other floor coverings, fire
extinguishers and any other safety equipment required by governmental regulation
or law, washers, dryers, water heaters, mirrors, mantels, air conditioning
apparatus, refrigerating plants, refrigerators, cooking apparatus and
appurtenances,

 

2



--------------------------------------------------------------------------------

storm windows and doors, window and door screens, awnings and storm sashes,
which are or shall be owned by Grantor and attached to said Improvements and all
other furnishings, furniture, glassware, tableware, uniforms, linen, drapes and
curtains and related hardware and mounting devices, wall to wall carpeting,
radios, lamps, telephone systems, televisions and television systems, computer
systems, guest ledgers, vehicles, fixtures, machinery, equipment, apparatus,
appliances, books and records, chattels, inventory, accounts, farm products,
consumer goods, general intangibles and personal property of every kind and
nature whatsoever now or hereafter owned by Grantor and located in, on or about,
or used or intended to be used with or in connection with the use, operation or
enjoyment of the Property, including all extensions, additions, improvements,
betterments, after-acquired property, renewals, replacements and substitutions,
or proceeds from a permitted sale of any of the foregoing, together with the
benefit of any deposits or payments now or hereafter made by Grantor or on
behalf of Grantor, all of which are hereby declared and shall be deemed to be
fixtures and accessions to the Land and a part of the Property as between the
parties hereto and all persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Instrument.

(c) All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor.

(d) All leases and all subleases, tenancies, occupancies and licenses, whether
oral or written (collectively, the “Leases”), and all income, rents, issues,
profits, room rentals, transient or guest payments, fees, charges or other
payments for the use or occupancy of rooms or other facilities, and revenues of
the Property from time to time accruing (including, without limitation, all
payments under Leases), all guarantees of the foregoing or letters of credit
relating to the foregoing, lease termination payments, proceeds of insurance,
condemnation payments, tenant security, damage or other deposits whether held by
Grantor or in a trust account, all escrow agreements relating to any of the
Leases, escrow funds, including, without limitation, any funds escrowed for
tenant improvements, fees, charges, rents, license fees, accounts, royalties,
security, damage or other deposits from time to time accruing, all payments
under working interests, production payments, royalties, overriding royalties,
operating interests, participating interest and other such entitlements, and all
the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Grantor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Grantor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

(e) All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and

 

3



--------------------------------------------------------------------------------

subcontracts, written or oral, express or implied, now or hereafter entered
into, arising or in any manner related to the purchase, construction, design,
improvement, use, operation, ownership, occupation, enjoyment, sale, conversion
or other disposition (voluntary or involuntary) of the Property, or the
buildings and improvements now or hereafter located thereon, or any other
interest in the Property, or any combination thereof, franchise agreements,
property management agreements, cable television agreements, contracts for the
purchase of supplies, telephone service agreements, yellow pages or other
advertising agreements, sales contracts, construction contracts, architects
agreements, general contract agreements, design agreements, engineering
agreements, technical service agreements, sewer and water and other utility
agreements, service contracts, agreements relating to the collection of
receivables or use of customer lists, all bookings and reservations for space or
facilities within the Property, all purchase options, option agreements, rights
of first refusal, contract deposits, earnest money deposits, prepaid items and
payments due and to become due thereunder, and further including all payment and
performance bonds, labor, deposits, assurances, construction guaranties,
guaranties, warranties, indemnities and other undertakings, architectural plans
and specifications, drawings, surveys, soil reports, engineering reports,
inspection reports, environmental audits and other technical descriptions and
reports relating to the Property, renderings and models, permits, consents,
approvals, licenses, variances, agreements, contracts, building permits,
purchase orders and equipment leases, personal property leases, and all causes
of action relating thereto.

(f) All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Grantor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired;

(g) All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Grantor’s business, and in each case
all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.

 

4



--------------------------------------------------------------------------------

(h) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Agent pursuant to this Instrument, the
Credit Agreement or any other of the Loan Documents.

(i) All proceeds, products, substitutions and accessions of the foregoing of
every type.

TO HAVE AND TO HOLD the mortgage interest in the Property and all parts, rights,
members and appurtenances thereof, to the use, benefit and behalf of Agent for
the ratable benefit of the Lenders and the holders of the Hedge Obligations and
their respective successors and assigns; and Grantor covenants that Grantor is
lawfully seized and possessed of the Property as aforesaid, and has good right
to mortgage the same, that the same is unencumbered except for those matters
expressly set forth in Exhibit “B” attached hereto and by this reference made a
part hereof (the “Permitted Encumbrances”), and that Grantor does warrant and
will forever defend the title thereto against the claims of all persons
whomsoever, except as to those matters set forth in said Exhibit “B” attached
hereto, or otherwise specifically approved by Agent in writing after the date
hereof.

To secure the following described obligations (collectively, the “Secured
Obligations”):

(a) The debt evidenced by (i) those certain Term Loan Notes made by Borrower in
the aggregate principal amount of Fifty-Five Million and No/100 Dollars
($55,000,000.00) to the order of the Term Loan Lenders, each of which has been
issued pursuant to the Credit Agreement and is due and payable in full on or
before November 19, 2016, unless extended as provided in the Credit Agreement,
and which evidence a term loan in the initial principal amount of up to
$55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes and
Revolving Credit Notes made by Borrower in the aggregate principal amount of
Fifty-Five Million and No/100 Dollars ($55,000,000.00) to the order of the
Revolving Credit Lenders, each of which has been issued pursuant to the Credit
Agreement and is due and payable in full on or before November 19, 2015, unless
extended as provided in the Credit Agreement, and which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 which may be
increased pursuant to Section 2.11 of the Credit Agreement, (iii) that certain
Amended and Restated Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, which
has been issued pursuant to the Credit Agreement and is due and payable in full
on or before November 19, 2015, unless extended as provided in the Credit
Agreement, and which evidences a swing loan in the initial principal amount of
up to $10,000,000.00, and (iv) each other note as may be issued under the Credit
Agreement, including, without limitation, to reflect any increase of the term
loan described herein (which is due and payable on or before November 19, 2016,
unless extended as provided in the Credit Agreement), the revolving credit loan
or the swing loan described herein (each of which is due and payable on or
before November 19, 2015, unless extended as provided in the Credit Agreement),
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated; provided, however, that the maximum principal indebtedness under the
promissory notes described in clauses (i) through (iv) above shall not exceed
the aggregate amount of Two Hundred Fifty Million and no/100 Dollars
($250,000,000.00) (collectively, the “Note”);

 

5



--------------------------------------------------------------------------------

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Grantor contained herein or of Grantor contained in
that certain Unconditional Guaranty of Payment and Performance by Grantor and
others in favor of KeyBank, as Agent for itself and each other Lender, dated as
of March 30, 2012, as amended by that certain First Amendment to Unconditional
Guaranty of Payment and Performance, dated as of June 29, 2012, that certain
Second Amendment to Unconditional Guaranty of Payment and Performance dated as
of July 19, 2012, that certain Omnibus Amendment of Loan Documents dated as of
November 19, 2012 and the March 2013 Amendment (as amended, restated, modified,
renewed, supplemented or extended from time to time, the “Guaranty”), of
Borrower contained in the Credit Agreement, and of Grantor and Borrower in the
other Loan Documents, including, without limitation, the obligation of Borrower
to reimburse Issuing Lender for any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Grantor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness now or hereafter owing by Borrower to Agent
or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f) All costs and expenses incurred by the Agent, the Lenders and the holders of
the Hedge Obligations in connection with the enforcement and collection of the
Secured Obligations, including, without limitation, all attorneys’ fees and
disbursements, and all other such costs and expenses described in and incurred
pursuant to the Note, the Credit Agreement, the Guaranty, this Instrument, and
the other Loan Documents and the agreements evidencing or relating to the Hedge
Obligations (the “Hedge Documents”) (collectively, the “Enforcement Costs”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Grantor.

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
contained herein in a timely manner and the obligation of the Lenders to make
Loans and issue Letters of Credit under the Credit Agreement has terminated,
then this Instrument shall be released.

 

6



--------------------------------------------------------------------------------

Grantor hereby further covenants and agrees with Agent as follows:

ARTICLE 1

1.01 Payment of Secured Obligations. Grantor will pay and perform or cause to be
paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Grantor shall pay to Agent, subject to Agent’s option under
Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full fifteen (15) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Agent on the basis of assessments and bills and estimates thereof.
The Funds shall be held by Agent in a separate interest bearing account free of
any liens or claims on the part of other creditors of Grantor and as part of the
security for the Secured Obligations. Grantor shall pay all Impositions prior to
delinquency as required by Section 1.03 hereof. In the event Agent elects to
reserve Funds as permitted under this Section 1.02, within ten (10) days after
Grantor furnishes Agent with reasonably satisfactory evidence that Grantor has
paid one or more of the items comprising the Impositions, Agent shall reimburse
Grantor (or the one paying the Impositions) therefor to the extent of the Funds
(plus accrued interest) then held by Agent. Alternatively, Agent shall apply the
Funds to pay the Impositions with respect to which the Funds were paid to the
extent of the Funds then held by Agent and provided Grantor has delivered to
Agent the assessments or bills therefor. Grantor shall be permitted to pay any
Imposition early in order to take advantage of any available discounts. Agent
shall make no charge for so holding and applying the Funds or for verifying and
compiling said assessments and bills. The Funds are pledged as additional
security for the Secured Obligations, and may be applied, at Agent’s option and
without notice to Grantor, to the payment of the Secured Obligations upon the
occurrence of any Event of Default. If at any time the amount of the Funds held
by Agent shall be less than the amount reasonably deemed necessary by Agent to
pay Impositions as such become due, Grantor shall pay to Agent any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Agent to Grantor requesting payment thereof. Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Agent shall promptly refund to Grantor any Funds then held by Agent.

1.03 Impositions, Liens and Charges. Grantor shall pay all Impositions and other
charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Grantor shall pay
in the manner hereafter provided under

 

7



--------------------------------------------------------------------------------

this Section 1.03. Grantor shall, during continuance of an Event of Default,
furnish to Agent all bills and notices of amounts due under Section 1.03 as soon
as received, and in the event Grantor shall make payment directly, Grantor
shall, as and when available, furnish to Agent receipts evidencing such payments
prior to the dates on which such payments are delinquent, subject to Grantor’s
right to contest taxes, assessments and other governmental charges as provided
in the Credit Agreement. Grantor shall promptly discharge (by bonding, payment
or otherwise) any lien filed against the Property or Grantor (including federal
tax liens) and will keep and maintain the Property free from the claims of all
persons supplying labor or materials to the Property, subject to Grantor’s right
to contest the same as provided in the Credit Agreement. Grantor shall not claim
or be entitled to any credit against the taxable value of the Property by reason
of this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

 

  1.04 Taxes, Liens and Other Charges.

        (a) In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of debts secured by mortgages or the manner of collecting taxes so as
to adversely affect Agent or the Lenders, Grantor will promptly pay any such
tax. If Grantor fails to make such payment promptly, or if, in the opinion of
Agent, any such state, federal, municipal, or other governmental law, order,
rule or regulation prohibits Grantor from making such payment or would penalize
Agent or the Lenders if Grantor makes such payment or if, in the opinion of
Agent, the making of such payment could reasonably result in the imposition of
interest beyond the maximum amount permitted by applicable law, then the entire
balance of the principal sums secured by this Instrument and all interest
accrued thereon shall, at the option of Agent, become immediately due and
payable.

        (b) Grantor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

 

  1.05 Insurance.

Grantor shall procure for, deliver to and maintain for the benefit of Agent and
Lenders the insurance policies described in the Credit Agreement. Grantor shall
pay all premiums on such insurance policies. All proceeds of any property or
casualty insurance or awards of damages on account of any taking or condemnation
for public use of or injury to the Property are hereby assigned and shall be
paid to Agent, for the benefit of the Lenders, subject to Borrower’s and
Grantor’s right to adjust certain claims and use such proceeds as provided in
the Credit Agreement. Any such proceeds shall be released and advanced to
Borrower or Grantor in accordance with and subject to the requirements of the
Credit Agreement and be applied to the cost of repairing or restoring the
Property or the remaining portion of the Property, with any balance remaining to
be applied in accordance with the terms and provisions of the Credit Agreement.
In the event of a foreclosure sale of all or any part of the Property pursuant
to the enforcement of this Instrument, the purchaser of such Property shall
succeed to all rights of

 

8



--------------------------------------------------------------------------------

Grantor, including any rights to the proceeds of insurance and to unearned
premiums, in and to all of the policies of insurance. In the event of a
foreclosure sale, Agent is hereby authorized, without the further consent of
Grantor, to take such steps as Agent may deem advisable to cause the interest of
such purchaser to be protected by any of such policies. In case of Grantor’s
failure to keep the Property properly insured as required herein, Agent, after
notice to Grantor, at its option may (but shall not be required to) acquire such
insurance as required herein at Borrower’s and Grantor’s sole expense.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

 

  1.07 Care, Use and Management of Property.

        (a) Grantor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or any part thereof.

        (b) Grantor will not remove or demolish nor alter the structural
character of any building located on the Land or any fixtures or personal
property relating thereto except when incidental to the replacement of fixtures
and personal property with items of like kind and value or customary tenant
improvements pursuant to Leases approved or deemed approved pursuant to the
Credit Agreement.

        (c) If the Property or any part thereof is materially damaged by fire or
any other cause, Grantor will give immediate written notice thereof to Agent.

        (d) Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority, all restrictive
covenants and other agreements affecting the Property or relating to the
operation thereof affecting the Property or any part thereof and all licenses or
permits affecting the Property or any part thereof, subject to Grantor’s right
to contest the same as provided in the Credit Agreement.

        (e) Grantor shall keep the Property, including the Improvements and the
Personal Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

        (f) Grantor shall keep all franchises, trademarks, trade names, service
marks and licenses and permits necessary for the Grantor’s use and occupancy of
the Property in good standing and in full force and effect.

 

9



--------------------------------------------------------------------------------

        (g) Unless required by applicable law or unless Agent has otherwise
agreed in writing, Grantor shall not allow changes in the nature of the
occupancy or use for which the Property was intended at the time this Instrument
was executed. Grantor shall not abandon the Property. Grantor shall not
initiate, fail to contest or acquiesce in a change in the zoning classification
of the Property or subject the Property to restrictive or negative covenants
without Agent’s written consent. Grantor shall comply with, observe and perform
all zoning and other laws affecting the Property, all agreements and restrictive
covenants affecting the Property, and all licenses and permits affecting the
Property, subject to Grantor’s right to contest compliance with laws to the
extent permitted in the Credit Agreement.

        (h) To the extent permitted under the terms of the applicable Leases,
Agent may, at Grantor’s expense, make or cause to be made reasonable entries
upon and inspections of the Property as permitted in the Credit Agreement during
normal business hours and upon reasonable advance notice, or at any other time
when necessary or appropriate in an emergency circumstance or during the
continuance of an Event of Default, in the sole reasonable discretion of Agent,
to protect or preserve the Property.

        (i) If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Grantor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Grantor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent. Notwithstanding the foregoing,
Grantor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Grantor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,
however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Grantor of its obligation
to restore.

        (j) Grantor shall pay all normal and customary operating expenses for
the Property as the same become due.

 

  1.08 Leases and other Agreements Affecting Property.

        (a) As additional security for the Secured Obligations, Grantor
presently and unconditionally assigns and transfers to Agent all of Grantor’s
right, title and interest in and to the Leases and the Revenues, including those
now due, past due or to become due by virtue of any of the Leases for the
occupancy or use of all or any part of the Property. Grantor hereby authorizes
Agent or Agent’s agents to collect the Revenues and hereby directs such tenants,
lessees and licensees of the Property to pay the Revenues to Agent or Agent’s
agents; provided, however, Grantor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Revenues. Grantor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Revenues
to Agent or Agent’s agents on Agent’s written demand therefor (which demand may
be made by Agent at any time after the occurrence and during the continuance of
an Event of Default) without any

 

10



--------------------------------------------------------------------------------

obligation on the part of said tenant, lessee or licensee to inquire as to the
existence of an Event of Default and notwithstanding any notice or claim of
Grantor to the contrary, and Grantor agrees that Grantor shall have no right or
claim against said tenant, lessee or licensee for or by reason of any Revenues
paid to Agent following receipt of such written demand.

        (b) Grantor hereby covenants that Grantor has not executed any prior
assignment of the Leases or the Revenues, that Grantor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues. Grantor
further covenants that Grantor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

        (c) Grantor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof. Grantor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Grantor, or the entering into possession of any part
of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

        (d) If Agent exercises its rights and remedies pursuant to this Section
or Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Grantor as landlord, lessor
or licensor of the Property, or to the Secured Obligations. Agent or any
receiver shall have access to the books and records used in the operation and
maintenance of the Property and shall be liable to account only for those
Revenues actually received. Agent shall not be liable to Grantor, anyone
claiming under or through Grantor or anyone having an interest in the Property
by reason of anything done or left undone by Agent pursuant to this Section or
Article 2 hereof, except in the event of Agent’s gross negligence or willful
misconduct. If the Revenues are not sufficient to meet the costs of taking
control of and managing the Property and collecting the Revenues, any monies
reasonably expended by Agent for such purposes shall become a portion of the
Secured Obligations. Unless Agent and Grantor agree in writing to other terms of
payment, such amounts shall be payable upon notice from Agent to Grantor
requesting payment thereof and shall bear interest from the date of disbursement
at the Default Rate stated in the Credit Agreement unless payment of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected from Grantor under
applicable law. The entering upon and taking possession of and maintaining of
control of the Property by Agent or any receiver and the application of Revenues
as provided herein shall not cure or waive any Event of Default or invalidate
any other right or remedy of Agent hereunder.

 

11



--------------------------------------------------------------------------------

        (e) It is the intention of Agent and Grantor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.

        (f) In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to Grantor
after the occurrence of an Event of Default advising Grantor of the revocation
of Grantor’s license to collect such Revenues, shall be sufficient action by
Agent to (i) perfect such lien on or security interest in or pledge of the
Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate and
direct payment of the Revenues, for application as provided in this Instrument,
all without the necessity of any further action by Agent, including, without
limitation, any action to obtain possession of the Land, Improvements or any
other portion of the Property.

 

  1.09 Leases of the Property.

        (a) Except as permitted in the Credit Agreement, Grantor shall not enter
into any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Grantor, at Agent’s request, shall furnish Agent with executed copies of
all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Grantor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

        (b) There shall be no merger of the leasehold estates created by the
Leases with the fee estate of the Land without the prior written consent of
Agent. Agent may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Instrument to any Lease, without joinder or consent of, or notice to, Grantor,
any tenant or any other Person, and notice is hereby given to each tenant under
a Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder. Nothing herein shall be construed as
subordinating this Instrument to any Lease.

        (c) Grantor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

 

  1.10 Security Agreement.

        (a) Insofar as the machinery, apparatus, equipment, fittings, fixtures,
building supplies and materials, general intangibles and articles of personal
property either referred to or described in this Instrument, or in any way
connected with the use and enjoyment of the Property

 

12



--------------------------------------------------------------------------------

is concerned, Grantor grants unto Agent a security interest therein and this
Instrument is hereby made and declared to be a security agreement, encumbering
each and every item of personal property (the “Personal Property”) included
herein, in compliance with the provisions of the Uniform Commercial Code as
enacted in the applicable jurisdiction as set forth in Section 3.04 below (the
“UCC”). A financing statement or statements affecting all of said personal
property aforementioned, shall be appropriately filed. The remedies for any
violation of the covenants, terms and conditions of the security agreement
herein contained shall be (i) as prescribed herein with respect to the Property,
or (ii) as prescribed by general law, or (iii) as prescribed by the specific
statutory consequences now or hereafter enacted and specified in said UCC, all
at Agent’s sole election. Grantor and Agent agree that the filing of such
financing statement(s) in the records normally having to do with personal
property shall never be construed as in any way derogating from or impairing
this declaration and hereby stated intention of Grantor and Agent that
everything used in connection with the production of income from the Property
and/or adapted for use therein and/or which is described or reflected in this
Instrument, is to the full extent provided by law, and at all times and for all
purposes and in all proceedings both legal or equitable shall be, regarded as
part of the real estate irrespective of whether (i) any such item is physically
attached to the Improvements, (ii) serial numbers are used for the better
identification of certain items capable of being thus identified in a recital
contained herein, or (iii) any such item is referred to or reflected in any such
financing statement(s) so filed at any time. Similarly, the mention in any such
financing statement(s) of the rights in and to (1) the proceeds of any fire
and/or hazard insurance policy, or (2) any award in eminent domain proceedings
for a taking or for loss of value, or (3) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Property, whether pursuant to lease or otherwise, shall never
be construed as in any way altering any of the rights of Agent as determined by
this Instrument, subject to the provisions of the Credit Agreement, or impugning
the priority of Agent’s lien granted hereby or by any other recorded document,
but such mention in such financing statement(s) is declared to be for the
protection of Agent in the event any court shall at any time hold with respect
to the foregoing (1), (2) or (3), that notice of Agent’s priority of interest to
be effective against a particular class of persons, must be filed in the UCC
records.

        (b) Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) correct
legal name (including, without limitation, punctuation and spacing) indicated on
the public record of Grantor’s jurisdiction of organization, identity or
corporate structure, residence or chief executive office and jurisdiction of
organization are as set forth in Subsection 1.10(c) hereof; (ii) Grantor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection 1.10(c)
hereof, and (iii) the location of the Personal Property secured by this
Instrument is upon the Land (except that the books and records related to the
Property may be stored and maintained at another site). Grantor covenants and
agrees that Grantor shall not change any of the matters addressed by clauses
(i) or (iii) of this Subsection 1.10(b) unless it has given Agent thirty
(30) days prior written notice of any such change and has executed or authorized
at the request of Agent such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

        (c) The information contained in this Subsection 1.10(c) is provided in
order that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as

 

13



--------------------------------------------------------------------------------

enacted in the State of Indiana, for instruments to be filed as financing
statements. The names of the “Debtor” and the “Secured Party”, the identity or
corporate structure, jurisdiction of organization, organizational number,
federal tax identification number, and residence or chief executive office of
“Debtor”, and the time period for which “Debtor” has been using or operating
under said name and identity or corporate structure without change, are as set
forth in Schedule 1 of Exhibit “C” attached hereto and by this reference made a
part hereof; the mailing address of the “Secured Party” from which information
concerning the security interest may be obtained, and the mailing address of
“Debtor”, are as set forth in Schedule 2 of Exhibit “C” attached hereto; and a
statement indicating the types, or describing the items, of Personal Property
secured by this Instrument is set forth hereinabove.

        (d) Exhibit “C” correctly sets forth all names and tradenames that
Grantor has used within the last five years, and also correctly sets forth the
locations of all of the chief executive offices of Grantor over the last five
years.

        (e) The Grantor hereby covenants and agrees that:

                (1) Grantor shall not merge or consolidate into, or transfer any
of the Property to, any other person or entity except as permitted under the
Credit Agreement.

                (2) Grantor shall, at any time and from time to time, take such
steps as Agent may reasonably request for Agent (A) to obtain an acknowledgment,
in form and substance reasonably satisfactory to Agent, of any bailee having
possession of any of the Property, stating that the bailee holds possession of
such Property on behalf of Agent, (B) to obtain “control” of any investment
property, deposit accounts, letter-of-credit rights, or electronic chattel paper
(as such terms are defined by the UCC with corresponding provisions thereof
defining what constitutes “control” for such items of collateral), with any
agreements establishing control to be in form and substance reasonably
satisfactory to Agent, and (C) otherwise to insure the continued perfection and
priority of the Agent’s security interest in any of the Property and of the
preservation of its rights therein. If Grantor shall at any time, acquire a
“commercial tort claim” (as such term is defined in the UCC) with respect to the
Property or any portion thereof, Grantor shall promptly notify Agent thereof in
writing, providing a reasonable description and summary thereof, and shall
execute a supplement to this Instrument in form and substance acceptable to
Agent granting a security interest in such commercial tort claim to Agent.

                (3) Grantor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Property or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interests granted by Grantor under this
Instrument or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number of Grantor.

                (4) Grantor shall not license, lease, sell or otherwise transfer
any of the general intangibles to any third party during the term of this
Instrument and the Credit Agreement without the prior written consent of the
Agent (which consent may be withheld in the

 

14



--------------------------------------------------------------------------------

Agent’s sole discretion); and the Grantor will continue to use all trademarks,
service marks and trade names in a consistent manner and shall take all steps
necessary to properly maintain any formal registrations on the general
intangibles, and to defend and enforce them, for the term of this Instrument and
the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Agent, Grantor will make, execute and deliver or cause to
be made, executed and delivered, to Agent and, where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be rerecorded and/or
refiled at such time and in such offices and places as shall be deemed desirable
by Agent, any and all such other and further deeds of trust, security
agreements, financing statements, notice filings, continuation statements,
instruments of further assurance, certificates and other documents as may, in
the opinion of Agent, be necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve (a) the obligation of Grantor
under the Guaranty, this Instrument, the other Loan Documents and the Hedge
Documents and (b) this Instrument as a first and prior lien upon and security
interest in and to all of the Property, whether now owned or hereafter acquired
by Grantor. Upon any failure by Grantor so to do, Agent may make, execute,
record, file, re-record and/or refile any and all such deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Grantor and Grantor hereby
irrevocably appoints Agent the agent and attorney-in-fact of Grantor so to do.
The lien hereof will automatically attach, without further act, to all after
acquired property attached to and/or used in the operation of the Property or
any part thereof.

1.12 Expenses. Grantor will pay or reimburse Agent, upon demand therefor, for
all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent or
the holders of the Hedge Obligations is made a party or appears as party
plaintiff or defendant, affecting or arising in connection with the Secured
Obligations secured hereby, this Instrument or the interest created herein, or
the Property, including, but not limited to, the exercise of the power of sale
contained in this Instrument, any condemnation action involving the Property or
any action to protect the security hereof; and any such amounts paid by Lenders,
Agent or the holders of the Hedge Obligations shall be added to the Secured
Obligations secured by the lien of this Instrument.

1.13 Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Guaranty, the Credit Agreement, the Note, any
other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the defense of usury or otherwise transcend or violate applicable law
concerning interest or other charges that is in excess of the current limit, but
such obligation shall be fulfilled to the maximum limit permitted. The
provisions of this Section 1.14 shall control every other provision of this
Instrument, the Guaranty, the Note, the Credit Agreement or any other Loan
Document or any Hedge Document.

 

15



--------------------------------------------------------------------------------

1.15 Conveyance of Property. Grantor hereby acknowledges to Agent that (a) the
identity and expertise of Grantor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Grantor therefore covenants and agrees with Agent, as
part of the consideration for the extending to Grantor of the loans evidenced by
the Note, that Grantor shall not convey, transfer, assign, further encumber or
pledge any or all of its interest in the Property except as permitted under the
Credit Agreement.

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Grantor hereunder or of Borrower or any other Guarantor under
any of the other Loan Documents when the same shall become due and payable which
is not cured within any grace or notice and cure period provided in the Credit
Agreement or such other Loan Documents, if any, subject to any limitations in
the Credit Agreement on the right of Grantor, Borrower or any other Guarantor to
receive notices of default, or (b) any representation or warranty of Grantor
hereunder proving to be false or incorrect in any material respect upon the date
when made or deemed to have been repeated, or (c) any default in the performance
of the obligations of Grantor or Borrower or any other Person under any of the
Security Documents beyond the expiration of any applicable notice and cure
period, (d) the occurrence of any “Event of Default” under the Credit Agreement
or any other Loan Document, (e) any amendment to or termination of a financing
statement naming Grantor as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by, or caused by,
or at the instance of Grantor or by, or caused by, or at the instance of any
principal, member, general partner or officer of Grantor (collectively, “Grantor
Party”) without the prior written consent of Agent; or (f) in the event that any
amendment to or termination of a financing statement naming Grantor as debtor
and Agent as secured party, or any correction statement with respect thereto, is
filed in any jurisdiction by any party other than a Grantor Party or Agent or
Agent’s counsel without the prior written consent of Agent and Grantor fails to
use its best efforts to cause the effect of such filing to be completely
nullified to the reasonable satisfaction of Agent within ten (10) days after
notice to Grantor thereof.

 

16



--------------------------------------------------------------------------------

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03 Right to Enter and Take Possession.

        (a) If an Event of Default shall have occurred and be continuing,
Grantor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, and if and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Property (or such portion or portions as Agent may select)
without the appointment of a receiver, or an application therefor, and may
exclude Grantor and its agents and employees wholly therefrom, and may have
joint access with Grantor to the books, papers and accounts of Grantor.

        (b) If Grantor shall for any reason fail to surrender or deliver the
Property or any part thereof after such demand by Agent, Agent may obtain a
judgment or decree conferring upon Agent the right to immediate possession or
requiring Grantor to deliver immediate possession of the Property to Agent.
Grantor will pay to Agent, upon demand, all expenses of obtaining such judgment
or decree, including reasonable compensation to Agent, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Instrument.

        (c) Upon every such entering upon or taking of possession, Agent may
hold, store, use, operate, manage and control the Property and conduct the
business thereof and, from time to time, (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Property
insured; (iii) lease, manage and operate the Property and exercise all the
rights and powers of Grantor to the same extent as Grantor could in its own name
or otherwise with respect to the same; and (iv) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted Agent, all as Agent from time to time may determine to be in its best
interest. Agent may collect and receive all the rents, issues, profits and
revenues from the Property, including those past due as well as those accruing
thereafter, and, after deducting (1) all expenses of taking, holding, managing
and operating the Property (including compensation for the services of all
persons employed for such purposes); (2) the cost of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions; (3) the cost of such insurance; (4) such taxes, assessments
and other similar charges as Agent may at its option pay; (5) other proper
charges upon the Property or any part thereof; and (6) the reasonable
compensation, expenses and disbursements of the attorneys and agents of Agent,
Agent shall apply the remainder of the monies and proceeds so received by Agent
in accordance with Section 12.5 of the Credit Agreement. Agent shall have no
obligation to discharge any duties of a landlord to any tenant or to incur any
liability as a result of any exercise by Agent of any rights under this
Instrument or otherwise. Agent shall not be liable for any failure to collect
rents, issues, profits and revenues from the Property, nor shall Agent be liable
to account for any such rents, issues, profits or revenues unless actually
received by Agent.

 

17



--------------------------------------------------------------------------------

        (d) Whenever all that is due upon the Secured Obligations and under any
of the terms, covenants, conditions and agreements of this Instrument shall have
been paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Grantor, its
successors or assigns. The same right of taking possession, however, shall exist
if any subsequent Event of Default shall occur and be continuing.

2.04 Performance by Agent. If there shall be a Default or Event of Default in
the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Grantor to Agent
with interest thereon at the Default Rate. Agent shall be the sole judge of the
necessity for any such actions and of the amounts to be paid. Agent is hereby
empowered to enter and to authorize others to enter upon the Land or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Grantor or any person
in possession holding under Grantor.

2.05 Receiver. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a receiver to take possession of
and to operate the Property (or such portion or portions as Agent may select)
and to collect and apply the rents, issues, profits and revenues thereof. The
receiver shall have all of the rights and powers permitted under the laws of the
State of Indiana. Grantor will pay to Agent upon demand all reasonable expenses,
including receiver’s fees, attorney’s fees, costs and agent’s compensation,
incurred pursuant to the provisions of this Section 2.05, and all such expenses
shall be secured by this Instrument.

2.06 Enforcement.

        (a) If an Event of Default shall have occurred and be continuing, to the
extent permitted by law, Agent, at its option, may effect the foreclosure of
this Instrument by selling the Property (or such portion or portions thereof as
the Agent may select) at such time and place and upon such terms and conditions
as may be required or permitted by applicable law. At any foreclosure sale, such
portion of the Property as is offered for sale may, at the Agent’s option, be
offered for sale for one total price, and the proceeds of such sale accounted
for in one account without distinction between the items of security or without
assigning to them any proportion of such proceeds, the Grantor hereby waiving
the application of any doctrine of marshalling.

        (b) If an Event of Default shall have occurred and be continuing, Agent
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise,

 

18



--------------------------------------------------------------------------------

proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to enforce payment of the Secured Obligations or the
performance of any term, covenant, condition or agreement of this Instrument or
any other right, and (ii) to pursue any other remedy available to it, all as
Agent shall determine most effectual for such purposes.

2.07 Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

2.08 Application of Proceeds of Sale. The proceeds received by Agent as a result
of the foreclosure sale of the Property or the exercise of any other rights or
remedies hereunder shall be applied in the manner provided for in Section 12.5
of the Credit Agreement.

2.09 Grantor as Tenant Holding Over. In the event of any such foreclosure sale
by Agent, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Grantor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Grantor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Grantor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

2.11 Waiver of Homestead. Grantor hereby waives and renounces all homestead and
exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants and licensees of the Property,
and the failure to make any such tenants or licensees parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Grantor to be a defense to any proceedings instituted by Agent to
collect the sums secured hereby.

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Grantor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Agent by this Instrument is intended to be exclusive of any other right,
power or remedy, but

 

19



--------------------------------------------------------------------------------

each and every such right, power and remedy shall be cumulative and concurrent
and may be exercised against Grantor as Agent may select and shall be in
addition to any other right, power and remedy given hereunder or now or
hereafter existing at law or in equity or by statute.

2.15 Waiver.

        (a) No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other Default or Event of Default in the performance of the
same or any other obligations of Grantor hereunder. Failure on the part of
Agent, the Lenders or any holder of the Hedge Obligations to complain of any act
or failure to act or to declare a Default or Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by Agent, any
Lender or any holder of the Hedge Obligations of its rights hereunder or impair
any rights, powers or remedies consequent on any Default or Event of Default by
Grantor.

        (b) If Lenders or Agent on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grant forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waive or do not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) release any part of the Property from the lien of this
Instrument or otherwise change any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consent to the filing of any map, plat or replat affecting the
Property; (vi) consent to the granting of any easement or other right affecting
the Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Grantor, or any subsequent
purchaser of the Property or any part thereof, or any maker, co-signer,
endorser, surety or guarantor; nor shall any such act or omission preclude Agent
from exercising any right, power or privilege herein granted or intended to be
granted in the event of any Default then made or of any subsequent Default; nor,
except as otherwise expressly provided in an instrument or instruments executed
by Agent, shall the lien of this Instrument be altered thereby. In the event of
the sale or transfer by operation of law or otherwise of all or any part of the
Property, Agent, without notice, is hereby authorized and empowered to deal with
any such vendee or transferee with reference to the Property or the Secured
Obligations secured hereby, or with reference to any of the terms, covenants,
conditions or agreements hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any liabilities, obligations or undertakings.

2.16 Suits to Protect the Property. Agent shall have power (a) to institute and
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property

 

20



--------------------------------------------------------------------------------

by any acts which may be unlawful or in violation of this Instrument, (b) to
preserve or protect its interest in the Property and in the rents, issues,
profits and revenues arising therefrom, and (c) to restrain the enforcement of
or compliance with any legislation or other governmental enactment, rule or
order that may be unconstitutional or otherwise invalid, if the enforcement of
or compliance with such enactment, rule or order would impair the security
hereunder or be prejudicial to the interest of Lenders or the holders of the
Hedge Obligations.

2.17 Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Grantor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Grantor hereunder after
such date.

2.18 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, GRANTOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE HOLDERS
OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO THE
EXTENT PERMITTED BY LAW, THE POWER OF AGENT TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT
PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT GRANTOR
HAS READ THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS
REGARDING THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND
THEIR PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED
WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND
(D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN
MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED
FOR LOAN TRANSACTION.

2.19 Claims Against Agent, Lenders and Holders of Hedge Obligations. No action
at law or in equity shall be commenced, or allegation made, or defense raised,
by Grantor against Agent, the Lenders or any holder of the Hedge Obligations for
any claim under or related to this Instrument, the Note, the Credit Agreement,
the Guaranty or any other instrument, document, transfer, conveyance, assignment
or loan agreement given by Grantor with respect to the Secured

 

21



--------------------------------------------------------------------------------

Obligations secured hereby, or related to the conduct of the parties thereunder,
unless written notice of such claim, expressly setting forth the particulars of
the claim alleged by Grantor, shall have been given to Agent within sixty
(60) days from and after the initial awareness of Grantor of the event, omission
or circumstances forming the basis of Grantor for such claim. Any failure by
Grantor to timely provide such written notice to Agent shall constitute a waiver
by Grantor of such claim.

 

  2.20 [Intentionally Omitted].

 

  2.21 Indemnification; Subrogation; Waiver of Offset.

        (a) Grantor shall indemnify, defend and hold Agent, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, or the Lenders or the
holders of the Hedge Obligations in connection with the Secured Obligations,
this Instrument, the Property, or any part thereof, or the exercise by Agent of
any rights or remedies granted to it under this Instrument; provided, however,
that nothing herein shall be construed to obligate Grantor to indemnify, defend
and hold harmless Agent, the Lenders or the holders of the Hedge Obligations
for, from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses asserted against, imposed
on or incurred by Agent or a Lender by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against Agent, a Lender
or a holder of a Hedge Obligation by a court of competent jurisdiction after the
expiration of all applicable appeal periods.

        (b) If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Grantor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Grantor to indemnify, defend and hold harmless Agent, a Lender or a holder of a
Hedge Obligation for, from and against any and all liabilities or claims imposed
on or incurred by such Person by reason of such Person’s willful misconduct or
gross negligence if a judgment is entered against such Person by a court of
competent jurisdiction after expiration of all applicable appeal periods. If
Agent commences an action against Grantor to enforce any of the terms hereof or
to prosecute any breach by Grantor of any of the terms hereof or to recover any
sum secured hereby, Grantor shall pay to Agent its reasonable attorneys’ fees
(together with reasonable appellate counsel, fees, if any) and expenses. The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses shall be deemed to have accrued on the commencement of such
action, and shall be enforceable whether or not such action is prosecuted to
judgment. If Grantor breaches any term of this Instrument, Agent may engage the
services of an attorney or attorneys to protect its rights hereunder, and in the
event of

 

22



--------------------------------------------------------------------------------

such engagement following any breach by Grantor, Grantor shall pay Agent
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by Agent, whether or not an action is actually
commenced against Grantor by reason of such breach. All references to
“attorneys” in this Subsection and elsewhere in this Instrument shall include
without limitation any attorney or law firm engaged by Agent and Agent’s
in-house counsel, and all references to “fees and expenses” in this Subsection
and elsewhere in this Instrument shall include without limitation any fees of
such attorney or law firm and any allocation charges and allocation costs of
Agent’s in-house counsel.

        (c) A waiver of subrogation shall be obtained by Grantor from its
insurance carrier and, consequently, Grantor waives any and all right to claim
or recover against Agent, the Lenders, the holders of the Hedge Obligations and
each of their respective officers, employees, agents and representatives, for
loss of or damage to Grantor, the Property, Grantor’s property or the property
of others under Grantor’s control from any cause insured against or required to
be insured against by the provisions of this Instrument.

        (d) ALL SUMS PAYABLE BY GRANTOR HEREUNDER SHALL BE PAID WITHOUT NOTICE
(EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF,
DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR
REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF GRANTOR HEREUNDER
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF:
(I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE
PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY ANY
AGENT OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY
CLAIM WHICH GRANTOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE LENDERS OR ANY HOLDER
OF THE HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF AGENT, THE
LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY WITH ANY OF
THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH GRANTOR; OR (VII) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT GRANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING. GRANTOR
WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO ANY
ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM SECURED
HEREBY AND PAYABLE BY GRANTOR.

2.22 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note

 

23



--------------------------------------------------------------------------------

are subject to the terms and provisions of the Credit Agreement and the other
Security Documents. Grantor acknowledges that the Secured Obligations may
increase or decrease from time to time and that if the outstanding balance of
the Secured Obligations is ever repaid to zero the security title and security
interest created by this Instrument shall not be deemed released or extinguished
by operation of law or implied intent of the parties. This Instrument shall
remain in full force and effect as to any further advances under the Credit
Agreement made after any such zero balance until the Secured Obligations are
paid in full, all agreements to make further advances or issue letters of credit
have been terminated and this Instrument has been canceled of record. Grantor
waives the operation of any applicable statutes, case law or regulation having a
contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Grantor and Agent and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Instrument to Grantor or Agent such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of Grantor or Agent.

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the State of Indiana, without giving effect to its principles of choice of law
or conflicts of law (except with respect to choice of law or conflicts of law
provisions of its Uniform Commercial Code), and the laws of the United States
applicable to transactions in the State of Indiana. Should any obligation or
remedy under this Instrument be invalid or unenforceable pursuant to the laws
provided herein to govern, the laws of any other state referred to herein or of
another state whose laws can validate and apply thereto shall govern.

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Grantor or as provided in the Credit Agreement if
given to Agent.

 

24



--------------------------------------------------------------------------------

3.06 Conflict with Credit Agreement Provisions. Grantor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

3.07 Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Instrument, and any and
all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Grantor. Unless the context clearly indicates otherwise, as used in this
Instrument, “Grantor” means the grantors named in recitals hereof or any of
them. The obligations of Grantor hereunder shall be joint and several. If any
Grantor, or any signatory who signs on behalf of any Grantor, is a corporation,
partnership or other legal entity, Grantor and any such signatory, and the
person or persons signing for it, represent and warrant to Agent that this
instrument is executed, acknowledged and delivered by Grantor’s duly authorized
representatives.

3.10 Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Grantor shall be payable
at the place designated in the Credit Agreement (or if no such designation is
made, at the address of Agent indicated at the end of this Instrument). Grantor
hereby irrevocably submits generally and unconditionally for itself and in
respect of its property to the non-exclusive jurisdiction of any state court, or
any United States federal court, sitting in the county in which the Secured
Obligations are payable, and to the non-exclusive jurisdiction of any state
court or any United States federal court sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Instrument or the Secured Obligations. Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection that
Grantor may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Grantor hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding may be made by certified or registered mail, return receipt
requested, directed to Grantor at its address stated in the first paragraph of
this Instrument, or at a subsequent address of Grantor of which Agent received
actual notice from Grantor in accordance with the Credit Agreement, and service
so made shall be completed five (5) days after the same shall have been so
mailed. Nothing herein shall affect the right of Agent to serve process in any
manner permitted by law or limit the right of Agent to bring proceedings against
Grantor in any other court or jurisdiction. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, GRANTOR AND AGENT, BY ITS ACCEPTANCE OF THIS INSTRUMENT,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY MUTUALLY (A) WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY CIVIL ACTION, CLAIM, COUNTERCLAIM, CROSS-CLAIM, THIRD-PARTY
CLAIM, DISPUTE, DEMAND, SUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS INSTRUMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS, OR
THE LOAN EVIDENCED OR

 

25



--------------------------------------------------------------------------------

SECURED THEREBY, OR ANY RENEWAL, EXTENSION OR MODIFICATION THEREOF, OR ANY
CONDUCT OF ANY PARTY RELATING THERETO, AND (B) AGREE THAT ANY SUCH ACTION,
CLAIM, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
GRANTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST AGENT OR ANY OTHER
PERSON INDEMNIFIED UNDER THIS INSTRUMENT ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

ARTICLE 4– STATE SPECIFIC PROVISIONS

4.01 Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 4 and the terms and conditions of this
Instrument, the terms and conditions of this Article 4 shall control and be
binding.

4.02 Indiana State-Specific Provisions.

        (a) Maturity Date. The Secured Obligations relating to the Term Loan
Notes have a final maturity date of November 19, 2016, unless extended as
provided in the Credit Agreement, and all other Secured Obligations have a final
maturity date of November 19, 2015, unless extended as provided in the Credit
Agreement.”

        (b) Future Advances. This Instrument is given to secure not only the
existing Secured Obligations, but also such future advances made under the Note,
hereunder, the Credit Agreement and/or under the other Loan Documents, and all
modifications, extensions and renewals of any of the foregoing. including,
without limitation, any sums expended by the Agent and/or the Lenders to protect
and preserve their collateral under the Loan Documents, with the same priority
as if made on the day of execution of this Instrument, up to a maximum amount of
Five Hundred Million and No/100 Dollars ($500,000,000.00), pursuant to Indiana
Code § 32-29-1-10. The maximum amount stated in the preceding sentence does not
affect or alter the principal amount that Borrower is entitled to borrow under
the Note and/or under any of the Loan Documents, and may be in excess of
permitted borrowing to cover expenses, accrued interest, costs of collection and
the like.

        (c) Financing Statements. Agent is hereby authorized to execute and file
on behalf of Grantor, without the signature of Grantor, any financing statement
deemed necessary or appropriate by Agent in order to further evidence, perfect
or continue the security interest granted herein or in any other Loan Document.

        (d) Collection Cost Recovery. This Instrument shall secure, and Agent
shall be entitled to collect from Grantor and add to the Secured Obligations,
including, without limitation, in any proceeding to enforce this Instrument or
foreclose upon the Property, all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Agent incurred
in preparation for, contemplation of or in connection with the enforcement of
this Instrument and/or the collection of the obligations.

 

26



--------------------------------------------------------------------------------

        (e) Disclosure Law. Grantor has complied, and will comply, with the
Indiana Responsible Property Transfer Law, Indiana Code § 13-25-3-1 et seq. (the
“Disclosure Law”), by (A) the completion and delivery to Agent of a disclosure
document in the form required by the Disclosure Law (the “Disclosure Document”),
(B) the timely recording in the Office of the Recorder of the County in which
the Property is located of a Disclosure Document, and (C) the timely filing in
the Office of the Indiana Department of Environmental Management, of the
Disclosure Document; or Grantor has determined after diligent investigation that
the Property does not constitute “Property” under the Disclosure Law and
therefore delivery, filing and recording of a Disclosure Document is not
required. Failure by Grantor to fully comply with the Disclosure Law shall
constitute an Event of Default hereunder, and Agent shall be entitled to pursue
any and all remedies provided herein, or in the Disclosure Law.

        (f) Non-Waiver. Nothing in this Instrument or the other Loan Documents
is intended to constitute a waiver of deficiency under Indiana Code §32-29-7-5
nor a consent by Agent or any of the Lenders to such a waiver.

        (g) Receiver. Grantor agrees that Agent shall be entitled to the
appointment of a receiver as a matter of right in accordance with Indiana Code §
32-30-5-1(4)(C) in any action by Agent seeking to enforce this Instrument,
including without limitation, by foreclosure.

        (h) No Merger. If both any leasehold estate and the fee estate for all
or any portion of the Property at any time become vested in one owner, this
Instrument and the lien created hereby shall not be merged, destroyed or
terminated by application of the doctrine of merger and, in such event, Agent
shall continue to have and enjoy all of the rights and privileges of Agent as to
the separate estates. In addition, upon the foreclosure of the lien of this
Instrument, pursuant to the provisions hereof or applicable law, or upon any
conveyance in lieu thereof, neither the fee estate, nor any leases, subleases,
or sub-subleases then existing with respect to all or any portion of the
Property shall be merged, terminated or destroyed by application of the doctrine
of merger, or as a result of such foreclosure or conveyance, unless in such case
Agent or any purchaser at any foreclosure sale shall elect in writing to the
contrary.

        (i) No Joint Venture. Nothing contained in this Instrument or any other
Loan Document is intended to create a partnership, joint venture or association
between Grantor or Borrower on the one hand and Agent or any Lender on the other
hand or in any way make Agent or any Lender a co-principal with Grantor or
Borrower on the one hand with reference to the Property, and any inferences to
the contrary are hereby expressly negated.

        (j) Tradenames. Grantor warrants that Grantor does business under no
other names with respect to the Instrument and the Property. Grantor shall
immediately notify Agent in writing of any change in the name of and the use of
any tradenames by Grantor and, upon request of Agent, shall execute any
additional financing statements and other certificates required to reflect any
change in name or tradenames and shall execute and file any assumed name
certificate required by applicable laws including, without limitation, Indiana
Code § 23-15-1-1.

        (k) Subrogation; Waiver. If any of the proceeds of the Note are utilized
to pay off outstanding liens against all or any part of the Property, Agent
shall be subrogated to any

 

27



--------------------------------------------------------------------------------

and all rights, superior titles, liens and equities owned or claimed by any
owner or holder of any such outstanding liens and debts, however remote,
regardless of whether said liens or debts are acquired by Agent by assignment,
or are released by the holder thereof upon payment. Grantor and each other
Borrower jointly and severally waive absolutely and unconditionally any and all
rights of subrogation to the rights of Agent and Lenders hereunder or under any
Loan Document. All guaranties and endorsements of any Loan Document shall
contain a waiver of subrogation approved by Agent.

        (l) Definitions. Terms used in this Section 4.02 that are not otherwise
defined are given the same meaning as set forth in this Instrument. The
following terms and references (for purposes of this Section 4.02 only) shall
mean the following:

                (1) “Applicable Law” means statutory and case law in the State
of Indiana, including, but not by way of limitation, Mortgages, Ind. Code 32-29,
Mortgage Foreclosure Actions, Ind. Code 32-30-10, Receiverships, Ind. Code
32-30-5, and the Uniform Commercial Code—Secured Transactions, Ind. Code
26-1-9.1 (the “UCC”), as amended, modified and/or recodified from time to time;
provided, however, if by reason of mandatory provisions of law, the perfection,
the effect of perfection or nonperfection, and the priority of a security
interests in any Property are governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of Indiana, “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to perfection, effect of perfection or
non-perfection, and the priority of the security interests in any such Property.

                (2) “County” means the County in the State of Indiana in which
the Property is located.

        (m) Obligations Secured. The term “Secured Obligations” as defined in
this Instrument shall include, without limitation, any judgment(s) or final
decree(s) rendered to collect any money obligations of Grantor, Borrower or any
guarantor of the Secured Obligations to Agent and Lenders and/or to enforce the
performance or collection of all covenants, agreements, other obligations and
liabilities of Grantor under this Instrument, Borrower or any guarantor of the
Secured Obligations under any or all of the other Loan Documents; provided,
however, such Secured Obligations shall not include any judgment(s) or final
decree(s) rendered in another jurisdiction, which judgment(s) or final decree(s)
would be unenforceable by a State Court pursuant to Ind. Code 34-54-3-4,
notwithstanding anything in this Instrument or the other Loan Documents to the
contrary. The obtaining of any judgment by Agent (other than a judgment
foreclosing this Instrument) and any levy of any execution under any such
judgment upon the Property shall not affect in any manner or to any extent the
lien of this Instrument upon the Property or any part thereof, or any liens,
powers, rights and remedies of Agent, but such liens, powers, rights and
remedies shall continue unimpaired as before until the judgment or levy is
satisfied.

        (n) Rights and Remedies under Applicable Law. Notwithstanding anything
in this Instrument or any of the other Loan Documents to the contrary, Agent
shall be entitled to all rights and remedies that a mortgagee would have under
Applicable Law. In the event of any inconsistency between the provisions of this
Instrument and the provisions of Applicable Law,

 

28



--------------------------------------------------------------------------------

the provisions of Applicable Law shall take precedence over the provisions of
this Instrument, but shall not invalidate or render unenforceable any other
provisions of this Instrument that can be construed in a manner consistent with
Applicable Law. Conversely, if any provision of this Instrument shall grant to
Agent any rights or remedies upon default of Grantor which are more limited than
the rights or remedies that would otherwise be vested in this Instrument under
Applicable Law in the absence of said provision, Agent shall be vested with the
rights and remedies granted under Applicable Law. Notwithstanding any provision
in this Instrument relating to a power of sale or other provision for sale of
the Property upon an Event of Default other than under a judicial proceeding,
any sale of the Property pursuant to this Instrument will be made through a
judicial proceeding, except as otherwise may be permitted under the UCC.

        (o) Unenforceable Remedies. Notwithstanding anything in this Instrument
or any of the other Loan Documents to the contrary, to the extent Applicable Law
limits: (i) the availability of the exercise of any of the remedies set forth in
this Instrument, including without limitation the remedies involving a power of
sale on the part of Agent and the right of Agent to exercise self-help in
connection with the enforcement of the terms of this Instrument, or (ii) the
enforcement of waivers and indemnities made by Grantor, such remedies, waivers,
or indemnities shall be exercisable or enforceable, any provisions in this
Instrument to the contrary notwithstanding, if, and to the extent, permitted by
the laws in force at the time of the exercise of such remedies or the
enforcement of such waivers or indemnities without regard to whether such
remedies, waivers or indemnities were enforceable at the time of the execution
and delivery of this Instrument.

        (p) Security Interest – Rents/Revenues. Without limiting the scope of
the assignment of Revenues contained in this Instrument, the assignment of
Revenues set forth herein shall constitute an assignment of rents and profits as
set forth in Ind. Code 32-21-4-2 and thereby creates, and Grantor hereby grants
to Agent, a security interest in the Revenues that will be perfected upon the
recording of this Instrument.

        (q) Consolidation of Actions. Notwithstanding anything in this
Instrument or any of the other Loan Documents to the contrary, if Agent brings
an action in the State of Indiana to recover judgment under any of the other
Loan Documents and during the pendency of such action brings a separate action
in the State of Indiana under this Instrument, such actions shall be
consolidated if and to the extent required pursuant to Ind. Code 32-30-10-10.

        (r) Applicable Law Controls. Notwithstanding anything contained in this
Instrument, the Credit Agreement or the other Loan Documents to the contrary,
the provisions in this Instrument regarding creation, validity, perfection,
priority and enforceability of the lien and security interests created hereby,
all warranties of title contained herein with respect to the Property or any
part thereof, and all provisions hereof relating to the realization of the
security covered hereby with respect to the Property or any part thereof, shall
be governed by Applicable Law.

        (s) Application of Proceeds of Foreclosure Sale. The proceeds of any
foreclosure sale of the Property shall be distributed and applied pursuant to
this Instrument, the Intercreditor Agreement and the Credit Agreement, to the
extent permitted by Applicable Law.

 

29



--------------------------------------------------------------------------------

        (t) Release of Instrument. Upon payment and performance in full of the
Secured Obligations, or otherwise upon or release of the Property in accordance
with the provisions of the Credit Agreement, Agent, upon written request, and at
the expense of Grantor, will execute and deliver such proper instruments of
release and satisfaction as may reasonably be requested to evidence such
release, and any such instrument, when duly executed by Grantor and duly
recorded in the place where this Instrument is recorded, shall conclusively
evidence the release of this Instrument.

        (u) Fixture Financing Statement. It is intended that as to the fixtures,
as such term is defined in Ind. Code 26-1-9.1-102(41), that are part of the
Property, this Instrument shall be effective as a continuously perfected
financing statement filed pursuant to Ind. Code 26-1-9.1-515 as a fixture filing
from the date of the filing of this Instrument for record with the Recorder of
the County in which the Property is located. In order to satisfy Ind. Code
26-1-9.1-502(a) and Ind. Code 26-1-9.1-502(b), the following information is
hereby provided:

 

        Name of Debtor:    HC-2257 Karisa Drive, LLC         Address of Debtor:
   4211 W. Boy Scout Boulevard, Suite 500 Tampa, Florida 33607
        Type of Organization:    limited liability company         State of
Organization:    Delaware         State Organization Number:    5338519
        Record Owner of Property:    HC-2257 Karisa Drive, LLC

        (v) Receipt of Fixture Financing Statement. Grantor hereby acknowledges
receipt of a copy of this Instrument in compliance with Agent’s obligation to
deliver a copy of the Fixture Financing Statement to Grantor pursuant to
Section 9.1-502(f) of the UCC.

        (w) UCC Remedies. It is the intention of the parties hereto that this
Instrument shall constitute a security agreement within the meaning of
Applicable Law. If an Event of Default shall occur and be continuing under this
Instrument, then in addition to having any other right or remedy available at
law or in equity, Agent shall have the option pursuant to Applicable Law of
either (i) proceeding under Applicable Law and exercising such rights and
remedies as may be provided to a secured party by Applicable Law with respect to
all or any portion of the personal property that is not real property
(including, without limitation, taking possession of and selling such personal
property) or (ii) treating such Personal Property as real property and
proceeding with respect to both the real property and Personal Property
constituting the Property in accordance with Agent’s rights, powers and remedies
with respect to the real property under Applicable Law (in which event the
default provisions of the UCC shall not apply). Agent may exercise any or all of
the remedies available to a secured party under the UCC. Upon request or demand
of Agent after the occurrence and during the continuance of an Event of Default,
Grantor shall, at its expense, assemble the Personal Property and make it
available to Agent at the Land if tangible property, and if not, at a place
designated by Agent which is reasonably convenient to both Agent and Grantor.
Any notice of sale, disposition or

 

30



--------------------------------------------------------------------------------

other intended action by Agent with respect to the Personal Property sent to
Grantor in accordance with the provisions of this Instrument at least ten
(10) days prior to such action, shall, except as otherwise provided by
Applicable Law, constitute reasonable notice to Grantor.

        (x) Property Insurance Coverage. Anything contained in this Instrument
or the other Loan Documents to the contrary notwithstanding, Agent may not
require Grantor, as a condition of receiving or maintaining this Instrument, to
obtain insurance coverage against risks to the Improvements in an amount
exceeding the replacement value of the Improvements in violation of laws of the
State of Indiana.

ARTICLE 5– COMPLIANCE WITH CREDIT AGREEMENT

5.01 Representations and Warranties. In addition to the representations and
warranties made by Grantor herein, Grantor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

5.02 Covenants and Agreements. The Grantor covenants and agrees that so long as
any Loan, Note or Letter of Credit is outstanding that Grantor shall comply with
all of the covenants and agreements set forth in the Credit Agreement applicable
to it, as if it were a party thereto, including, without limitation, those
contained in the following sections: Sections 7.2, 7.3, 7.4(e), 7.5(a), (b),
(c), and (d), 7.6, 7.7 (to the extent required by Section 1.05 hereof), 7.8,
7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1, 8.2, 8.3, 8.4, 8.5, 8.6,
8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25. For purposes of Sections
7.5(a), (b), (c) and (d) of the Credit Agreement, notice given to Agent by
Borrower shall satisfy any requirement that Grantor deliver notice under the
relevant section.

[SIGNATURES ON NEXT PAGE]

 

31



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

GRANTOR:

 

HC-2257 KARISA DRIVE, LLC, a Delaware

limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:   /s/ Lisa A. Drummond     Name:   Lisa
A. Drummond     Title:   Secretary



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

STATE OF FLORIDA                             )

COUNTY OF HILLSBOROUGH           )

Before me, a Notary Public in and for said County and personally appeared Lisa
A. Drummond, the Secretary of Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, which is the general partner of Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, which is the sole member of
HC-2257 Karisa Drive, LLC, a Delaware limited liability company, who
acknowledged execution of the foregoing instrument for and on behalf of said
company and stated that the representations therein contained are true.

Witness my hand and Notarial Seal, the 18 day of June, 2013.

 

/s/ Demetra Elliott Signature of Notary

Demetra Elliott

Print Notary’s Name

Notary Public residing in Hillsborough County

My commission expires:

02/11/2015



--------------------------------------------------------------------------------

This instrument was prepared by:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

 

 

I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.

 

 

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 303038



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Real property in the City of Goshen, County of Elkhart, State of Indiana,
described as follows:

LOT NUMBER THREE (3) AS THE SAID LOT IS KNOWN AND DESIGNATED ON THE RECORDED
PLAT OF DIERDORFF SQUARE IN ELKHART TOWNSHIP, ELKHART COUNTY, INDIANA; SAID PLAT
BEING RECORDED IN PLAT BOOK 32, PAGE 55 IN THE OFFICE OF THE RECORDER OF ELKHART
COUNTY, INDIANA.

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. NCS-620885-CAST issued by First
American Title Insurance Company to the Agent in connection with this
Instrument.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A. Debtor:

 

  1. HC-2257 Karisa Drive, LLC, a limited liability company organized under the
laws of the State of Delaware. Debtor has been using or operating under said
name and identity or corporate structure without change since May 21, 2013.

 

    Names and Tradenames used within last five years:

None

 

    Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

 

    State Organizational Number: 5338519

 

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A. The mailing address of Debtor is:

 

  HC-2257 Karisa Drive, LLC

  4211 W. Boy Scout Boulevard

  Suite 500

  Tampa, Florida 33607

  Attn: Todd Sakow, Chief Financial Officer

 

B. The mailing address of Secured Party is:

 

  KeyBank National Association, as Agent

 

4910 Tiedeman Road, 3rd Floor

  Brooklyn, Ohio 44144

  Attn: Real Estate Capital Services

 

Schedule 2 - Page 1